Citation Nr: 1715124	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  10-47 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable rating for pulmonary tuberculosis with pleural effusion and pneumothorax, for the period beginning March 21, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 2006 to March 2007 and from March 2008 to December 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction subsequently was transferred to the RO in Muskogee, Oklahoma.

In September 2015, the Board remanded the claim for additional development.  The case now returns to the Board for appellate review.  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been presented to the Board as a component of the rating claim now on appeal, and a TDIU claim is not otherwise presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). The Veteran is free to raise such a claim at any point in the future, and the instant determination is in no way intended to represent a finding as to the merits of such a claim, if subsequently raised at any point.  See 38 C.F.R. § 4.16 (2016); Suttmann v. Brown, 5 Vet. App. 127, 136 (1993) (a claim for a TDIU, even if previously and finally denied, constitutes a new claim).


FINDINGS OF FACT

1. The Veteran's pulmonary tuberculosis with pleural effusion and pneumothorax has been inactive since 2009.

2. Throughout the pendency of the appeal, the residuals of the Veteran's pulmonary tuberculosis with pleural effusion and pneumothorax have not been manifested by FEV-1 of 71 to 80 percent predicted, or FEV-1/FVC 71 to 80 percent, or DLCO (SB) 66 to 80 percent predicted.
CONCLUSION OF LAW

The criteria for an initial compensable rating for pulmonary tuberculosis with pleural effusion and pneumothorax from March 21, 2009 have not been met.         38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.97, DCs 6600, 6603, 6604, 6845, 6730, 6731 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).

This appeal arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The record also reflects that VA has made reasonable efforts to obtain relevant records.  The Veteran's service treatment records (STRs) and service personnel records are on file.  Additionally, the Veteran was afforded VA tuberculosis examinations in November 2010 and May 2016.  The examiners detailed the Veteran's assertions, conducted all appropriate testing and reported the results.     See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In light of the foregoing, the Board finds that the duty to assist has been satisfied. 

The Board notes that actions requested in the prior remand have been undertaken. An additional VA exam was obtained to evaluate the current severity of the Veteran's tuberculosis with pleural effusion and pneumothorax and to address any residuals.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II. Increased Rating

The Veteran contends that he is entitled to an increased initial rating because the residuals of his service-connected pulmonary tuberculosis with pleural effusion and pneumothorax are more severe than his current non-compensable rating.  Specifically, he contends that he has pain in his right lung that occurs whenever he takes deep breaths, and his cardio performance has been affected.  Additionally, the Veteran contends that his right lower leg discrepancy is also a residual of his service-connected pulmonary tuberculosis with pleural effusion and pneumothorax.   
Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (rating schedule) and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.      38 C.F.R. §§ 4.1, 4.2 (2016); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

VA's rating schedule sets forth criteria pertaining to cases involving pulmonary tuberculosis based on either active or inactive disease processes.  These criteria provide that chronic pulmonary tuberculosis, if active, warrants the assignment of a 100 percent rating.  38 C.F.R. § 4.97, DC 6730.  Under Code 6731, chronic inactive pulmonary tuberculosis is to be evaluated depending upon the specific findings, to include the residuals of interstitial lung disease, restrictive lung disease, or when obstructive lung disease is the major residual, as chronic bronchitis (DC 6600), as appropriate (and otherwise, including thoracoplasty where that has occurred in connection with disease evaluation and treatment).  Where there is restrictive airway disease of any of the three types referenced above, then the disability rating provided is to be determined in accordance with the results of a pulmonary function testing (PFT) and other relevant indicia concerning respiratory capacity (set forth in the applicable rating formula for each disease type) such as maximum exercise capacity, or required outpatient oxygen therapy.  See generally, 38 C.F.R. § 4.97 (schedule of ratings, respiratory system).
Because the Veteran's pulmonary tuberculosis has not been active since he received treatment in 2009, his service-connected pulmonary tuberculosis will be rated based upon present residuals, potentially including interstitial lung disease, restrictive lung disease, or obstructive lung disease.
The General Rating Formulas for evaluating interstitial, restrictive, and obstructive lung disease use the results of PFT and specifically the Forced Expiratory Volume in one second (FEV-1), the ratio of FEV-1 to Forced Vital Capacity (FEV- 1/FVC), and the Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath method (DLCO (SB)), in terms of percentages of predicted, for evaluations from 10 percent to 100 percent, although the values (of FEV-1, FEV-1/FVC, and DLCO (SB)) vary for each level of disability (i.e., 10, 30, 60, and 100 percent) as to each type of lung disease (i.e., whether interstitial, restrictive, and obstructive).  However, in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, as is the case for the General Rating Formulas for evaluating interstitial, restrictive, and obstructive lung disease, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.3 (2016).
The Veteran's STRs document a right pleural effusion.  The Veteran underwent diagnostic thoracentesis of the right chest cavity with ultimate diagnosis of pulmonary tuberculosis.  During the pendency of the appeal, the Veteran has complained of and sought treatment for pleuritic pain on the right side of his chest with deep respiration and decreased cardiopulmonary reserve.  
To the extent that the Veteran has stated that he has residuals attributable to service-connected pulmonary tuberculosis, the Board finds that he is competent to report on his symptoms and that of which he has personal knowledge, but he is not competent to provide an opinion as to the diagnosis or etiology of his residuals because such a question is not answerable by the application of knowledge within the realm of a lay person.  See Layno, 6 Vet. App. at 469-70; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The evidence of record otherwise includes a November 2010 VA exam which documents an associated PFT in which the Veteran exhibited an FEV-1 of 116 percent of predicted, and an FEV-1/FVC of 85 percent.  DLCO was not recorded.  Based on the examination results, the examiner diagnosed the Veteran with resolved right pulmonary tuberculosis with pleural effusion.  The examiner reasoned that the Veteran had no chronic cough, hemoptysis, or chest wall deformity, and the lungs were clear to auscultation and percussion.  The VA examiner noted that the Veteran reported no specific exercise limitations.  The VA examiner also noted that the Veteran had no limitations with walking, standing, or sitting, and actively aerobically exercised by running 2 days per week; 3 miles in distance, running up and down mountain trails at 8,000 feet elevation and did not utilize any braces of the spine or joints, or require assistive devices for ambulation.  
The examiner acknowledged the Veteran's contentions that his cardiopulmonary reserve has decreased since his tuberculosis onset.  The examiner also acknowledged the Veteran's complaints of pleuritic right chest pain.  However, as previously stated, upon examination the examiner found no chest wall deformity, the lungs were clear to auscultation and percussion, and the Veteran had no evidence of any cuanosis or generalized adenopathy condition, or thoracentesis scars.  The Veteran was still capable of heavy aerobic exercise as documented by his trail running 3 miles in distance at mountain elevations 2 days per week.  Furthermore, upon questioning, the Veteran stated that his last Army physical fitness test was in March 2009 with a 2 mile run time of 14 minutes and 10 seconds.  The examiner considered the 14 minute, 10 second run time to be consistent with the Veteran's prior reported best 2 mile run time of just over 13 minutes, and his worst being 14 minutes and 30 seconds in duration.       
As the Veteran indicated that his residuals had worsened since the November 2010 VA examination, the Board remanded the claim to obtain a more current examination.  As a result, an additional VA opinion dated in May 2016 was associated with the record.  The May 2016 VA examiner acknowledged that the Veteran had dyspnea on exertion and stated that the Veteran's pleuritic pain in the right chest is at least as likely as not incurred in or caused by the history of pulmonary effusion caused by tuberculosis noted in the Veteran's 2008 STRs.  The examiner also acknowledged the Veteran's contentions of pleuritic pain on the right side of his chest with deep respiration and decreased cardiopulmonary reserve.  However, based on the results of the examination and chest x-ray, the examiner opined that the Veteran's pneumothorax disability and effusion resolved and there is no evidence to support a diagnosis of decreased cardiopulmonary reserve.  The examiner documented an associated PFT in which the Veteran exhibited an FEV-1 106 percent of predicted, FEV-1/FVC of 98 percent, and DLCO 84 percent (pre-bronchodilator); and FEV-1 of 108 percent of predicted, and an FEV-1/FVC of 100 percent (post bronchodilator).  X-ray results revealed that pneumothorax and effusion were resolved.  
The Board has reviewed the applicable diagnostic codes and finds that the most appropriate diagnostic codes for the Veteran's inactive pulmonary tuberculosis with pleural effusion and pneumothorax are 6600, 6603, 6604, or 6845.  
The Board has considered whether the aforementioned diagnostic codes may be used to award a higher rating.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  However, pulmonary function tests have not yielded results that meet or approximate the criteria for an evaluation in excess of 0 percent from March 21, 2009.  None of the PFT results on file have shown FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC of 71 to 80 percent or; DLCO (SB) 66 to 80 percent predicted, so as to warrant a 10 percent rating.  In addition, the 2016 VA examiner specifically found that a decrease in the Veteran's cardiopulmonary reserve was not demonstrated.  Accordingly, a disability rating in excess of 0 percent from March 21, 2009 for pulmonary tuberculosis with pleural effusion and pneumothorax is not warranted. 
Turning next to the Veteran's complaints of pleuritic pain in the right chest, the Board acknowledges that the 2016 examiner determined that it is at least as likely as not that this pain was incurred in or caused by the history of pulmonary effusion caused by tuberculosis noted in the Veteran's 2008 STRs.  However, complaints of symptoms such as pain, alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (holding that pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Here, despite the Veteran's pain, his pulmonary function remains normal.  As such, he is not entitled to a compensable rating on the basis of pleuritic pain.
The Board notes that the Veteran also contends that he is entitled to an increased rating for right lower leg length discrepancy which he claims is also a residual of his service-connected pulmonary tuberculosis with pleural effusion and pneumothorax.  However, upon examination, the May 2016 VA examiner noted that the Veteran did not have nor has he ever been diagnosed with non-pulmonary tuberculosis including skeletal tuberculosis.  Also, as previously stated, the examiner noted that the Veteran had no limitations with walking, standing or sitting and actively aerobically exercises by running 2 days per week, 3 miles in distance, running up and down mountain trails at 8,000 feet elevation and does  not utilize any braces of the spine or joints, or require assistive devices for ambulation.  As such, any leg length discrepancy could not be related to his service-connected pulmonary tuberculosis.  For this reason, the Veteran is not entitled to a compensable rating on the basis of a right lower leg length discrepancy.
In sum, the weight of the credible evidence shows that the Veteran's residuals of service-connected pulmonary tuberculosis with pleural effusion and pneumothorax are no more than 0 percent disabling.  As the preponderance of the evidence is against the claim, the "benefit-of-the-doubt" rule is not applicable, and the Board must deny the claim.  See 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Finally, the Board has considered whether referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321 (b)(1) (2016).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims (Court) explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step, or element, inquiry.

First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  The Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.; see also Anderson v. Shinseki, 23 Vet. App. 423 (2009) (the Thun criteria are to be interpreted as elements rather than steps).
 
With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the Veteran's service-connected pulmonary tuberculosis with pleural effusion and pneumothorax and residuals are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's inactive pulmonary tuberculosis with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reported that his residuals associated with his pulmonary tuberculosis include pleuritic pain, decreased pulmonary reserve and right lower leg discrepancy.  The schedule provides for higher ratings for the Veteran's pulmonary tuberculosis residuals.  The schedule also provides for a higher rating for non-pulmonary tuberculosis residuals. 

In reaching this conclusion, the Board has not overlooked Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321 (b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  Here, the Board finds no basis to conclude that there is a "compounding" or collective impact between the Veteran's service-connected disabilities rendering inadequate the schedular rating criteria.


ORDER

An initial compensable rating for pulmonary tuberculosis with pleural effusion and pneumothorax, for the period beginning March 21, 2009, is denied.





____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


